significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities jul number release date t ep ra t a2 in re dear company this letter constitutes notice that a waiver of the minimum_funding_standard for the plan has been granted subject_to the following for the plan_year ending december conditions collateral acceptable to the pbgc be provided to the plan for the full amount of the waiver plus the amount of the lien that can be imposed on the company under sec_412 of the internal_revenue_code by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company makes monthly contributions in the amount of plan in by each of the following dates these contributions will be applied to meet the minimum_funding_standard of the plan for the plan_year ending and to the the company makes monthly contributions in the amount of plan by each of the following dates ' the company makes monthly contributions in the amount of plan by each of the following dates ' and and to the to the the company makes monthly contributions in the amount of plan by each of the following dates to the ' and the company makes monthly contributions in the amount of plan by each of the following dates to the and the company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan vears ending through by through respectively if the service determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after january post- plan for each of the plan years beginning in excess of the minimum_required_contribution as described below and the company will are not carried over as a separate amortization base for plan years the company will make annual contributions to the through a elect pursuant to sec_430 of the code and sec_303 of erisa to increase the prefunding balance for the plan for the plan_year beginning amount of such excess by the and b maintain a prefunding balance for the plan years beginning and that is at least equal to the accumulated amount of such excess_contributions and c elect pursuant to sec_430 of the code and sec_303 of erisa to reduce its prefunding balance for the plan_year beginning such excess_contributions the amount of each annual contribution in excess of the minimum_required_contribution for the plan years beginning the excess of by the accumulated amount of will be the amount that is through i ii the funding waivers based on the law prior to ppa over amortization amount of the and the amount that would be needed to amortize the unamortized balance of the funding waivers as of over and years for purposes of c ii above the unamortized balance of the funding waivers as of determined using the segment rates as defined in section h c of the -year amortization amount will both be andthe code and sec_303 of erisa in effect for the plan_year beginning the company provides proof of payment of all contributions described above of this office within days from the date of the contribution tc by facsimile at or to the following address you agreed to these conditions in facsimile dated date if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the company manufactures and markets a broad product line of products consisting of steel lockers steel shelving and storage racks specialty storage products modular drawer cabinets ergonomic workplace furniture stool storage and storage products these products are used for scholastic athletic business club and industrial applications the business hardship being experienced by the company is due to decreased sales volume and increased costs of raw materials eneray and healthcare the company had sales of dropped to a low of later increased to for the fiscal_year ending for the fiscal_year ending for the fiscal years ending sales then sales and respectively still below the level of sales in and the company has incurred losses for the fiscal years ending through the company responded by increasing prices has increased by nearly however the company was unable to raise prices in sufficient amounts to be profitable offset the increased steel costs and still remain cost competitive the cost of the company’s primary raw material steel in in order to effect a recovery the company has focused on the reduction of product costs through the utilization of lower cost manufacturing plants outsourcing of certain production to lower cost plants and the reduction of its dependence of higher cost union plants the company expects that the increases in steel prices will abate as supply comes back in line with demand on a domestic and international basis the company has also hired a management consultant to focus additional resources on returning the company to profitability the plan is poorly funded on a current_liability basis however the company has shown its determination to fund the plan by committing to a realistic schedule of payments that will allow the company to meet the minimum_funding requirements for the plan years ending of the minimum_funding_standard for the plan_year ending been granted subject_to the conditions stated above and has hence the waiver your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the - and to the if you require further assistance in this matter please contact sincerely yours joseph grant director employee_plans
